Citation Nr: 0719057	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-33 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than the currently 
assigned July 5, 1974 for service connection for atopic 
dermatitis, based upon alleged clear and unmistakable error 
in a June 3, 1964 rating decision.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty from July 1961 to April 9, 
1964.

The veteran's initial claim of entitlement to service 
connection for a skin disorder was denied in a June 1964 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Portland, Oregon (the RO).  The veteran filed a 
notice of disagreement (NOD) in June 1964, and the RO issued 
a statement of the case (SOC) in September 2004.  The veteran 
did not perfect an appeal by filing a substantive appeal 
within the prescribed period.

In July 1974, the veteran requested that his claim be 
reopened.  A May 1975 RO rating decision granted the 
veteran's claim of entitlement to service connection for 
atopic dermatitis, effective from July 8, 1974.  The veteran 
appealed as to effective date assigned. 

In a February 9, 1976 decision the Board of Veterans Appeals 
(the Board) allowed the appeal only to the extent that the 
effective date was moved back three days, to July 5, 1974.  
The veteran subsequently requested that the Board's February 
1976 decision be reconsidered.  In decision dated January 21, 
1977, a six member reconsideration panel denied the veteran's 
claim of entitlement to an effective date earlier than July 
5, 1974.  Those Board decisions will be discussed in greater 
detail below.  

In June 2004, the veteran through his accredited 
representative filed with the RO a claim of clear and 
unmistakable error (CUE) in the initial June 1964 RO denial 
of service connection.  That claim was denied in a December 
2004 rating action of the "Tiger Team" at the RO in 
Cleveland, Ohio.  The veteran appealed that determination. 



The veteran testified before a RO Decision Review Officer at 
a personal hearing at the RO in September 2005 and at a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO on September 22, 2006.  The 
hearing transcripts have been associated with the veteran's 
VA claims folder.


FINDINGS OF FACT

1  The veteran's initial claim of entitlement to service 
connection for a skin disorder was denied in an unappealed 
June 1964 decision of the RO.  

2.  In July 1974, the veteran requested that his claim be 
reopened.  A May 1975 RO rating decision granted the 
veteran's claim of entitlement to service connection for 
atopic dermatitis, effective from July 1974.  

3.  In a February 9, 1976 decision, the Board determined that 
the June 1964 decision did not contain CUE.  In decision 
dated January 21, 1977, a six member Board reconsideration 
panel again denied the veteran's claim of entitlement to an 
earlier effective date for service connection for atopic 
dermatitis.  


CONCLUSION OF LAW

The June 1964 RO rating decision was subsumed in the February 
1976 and January 1977 Board decisions.  No claim of CUE in 
the June 1964 decision may be brought.  38 C.F.R. § 20.1104; 
Simmons v. Principi, 17 Vet. App. 104 (2003)   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than the 
currently assigned July 5, 1974 for service connection for 
atopic dermatitis.  He has specifically requested an 
effective date of April 10, 1964, the day after he separated 
from military service.  The basis for the veteran's claim is 
that the initial RO rating decision which denied service 
connection in June 1964 was the product of CUE.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. 

Initial matter - the VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000.  However, in 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to [CUE] 
motions."  The Court observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  The Board therefore finds that VA's 
duties to notify and assist contained in the VCAA are not 
applicable to this CUE motion.  See also VA O.G.C. Prec. Op. 
No. 12-2001 (July 6, 2001).

Analysis

The matter of the veteran's entitlement to an earlier 
effective date, to include the matte of CUE in the June 1964 
RO rating decision, was specifically dealt with in the 
Board's decision dated February 9, 1976.  That decision 
stated, in pertinent part:

The Board concludes that there was no clear and 
unmistakable error in the previous denial by the agency 
of original jurisdiction in 1964, and that the decision 
was clearly supported by the evidence of record at that 
time.  Since there is no such error, the effective date 
of the award . . . must be the date of the successful 
reopened claim.. . . The earliest effective date is July 
5, 1974.  

See the February 9, 1976 Board decision, page 3.

The January 21, 1977 Board reconsideration decision in 
essence endorsed the reasoning behind the February 1976 Board 
decision.

The veteran now seeks an effective date for service 
connection earlier than July 5, 1974 on precisely the same 
basis that was considered, and rejected, by the Board in 
February 1976 and January 1977, namely alleged CUE in the 
original June 1964 RO rating decision.  The Board cannot 
entertain such an appeal.  The original 1964 RO rating 
decision which denied the service connection claim, as well 
as the May 1975 RO rating decision which granted the claim 
and assigned a July 1974 effective date, were subsumed in the 
Board decisions of February 1976 and January 1977.  
See 38 C.F.R. § 20.1104 (2006); see also Olson v. Brown, 5 
Vet. App. 430, 432-33 (1993); Talbert v. Brown, 7 Vet. App. 
352, 355 (1995) [prior RO decisions which are affirmed by the 
Board are subsumed by the final appellate decision].  The 
June 1964 and May 1975 RO  rating decisions are thus not 
subject to allegations of CUE.

The Court has held that CUE claims which are denied based on 
the absence of legal merit or lack of entitlement under the 
law should be dismissed without prejudice. See Simmons v. 
Principi, 17 Vet. App. 104 (2003). This is the situation 
here. Accordingly, the veteran's appeal is dismissed.   

Additional comment

The veteran has not challenged either the February 1976 or 
the January 1977 Board decision on the basis of CUE.  Such 
involves a completely different procedure than the current 
appeal.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1400 et seq. (2006).  The Board intimates no outcome 
with respect to any such motion brought by the veteran. 



ORDER

The claim to revise the RO's June 1964 rating decision on the 
basis of clear and unmistakable error is dismissed.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


